Citation Nr: 1702569	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  12-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to include status post spinal fusion for L4 L5 spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J. R. 


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to January 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2010 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for status post spinal fusion for L4-L5 spondylolisthesis.  He perfected a timely appeal of that decision.  

On July 19, 2016, the Veteran, his spouse and a friend appeared at the Montgomery RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  It is recognized that the transcript lists the Alabama Department of Veterans Affairs on the title page.  This is incorrect and not mentioned elsewhere in the transcript.  Representation was provided by The American Legion at the hearing and The American Legion is the representative, consistent with the most recent VA Form 21-22.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran essentially contends that his current low back disorder, diagnosed as status post spinal fusion for L4-L5 spondylolisthesis, is related to back injuries he sustained in service as a result of motor vehicle accidents.  

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2015).  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2015).  

Service treatment records (STRs) show that the Veteran was involved in an automobile accident in September 1968; he was diagnosed with muscle strain.  The Veteran was seen in an emergency room in November 1969 for evaluation of a back injury he sustained 4 days prior; he complained of pain in the left side of the back.  The impression was low back pain.  In August 1977, the STRs indicate that the Veteran was involved in a motorcycle accident; he was treated and diagnosed with abrasions on the back, right lateral chest, right hand, right forearm, and left thumb.  A radiographic report, dated in June 1978, indicates that the Veteran had a history of upper and low back pain; X-ray study of the lumbosacral spine revealed no bony abnormality.  The STRs also show that the Veteran was seen in emergency unit in 1979 with complaints of low back pain.  The Veteran indicated that his back started hurting after he sneezed earlier that morning; the impression was low back strain, acute.  

Post service treatment records, dated from September 2009 to January 2010, show that the Veteran received clinical attention and treatment for a low back disorder.  The Veteran was seen at a clinic in July 2009 with complaints of low back and bilateral buttock pain.  It was noted that the Veteran had many year history of low back pain that had gotten progressively worse especially since he fell 20 feet out of a tree off a ladder in April 2009.  Following an evaluation and x-ray study, the impression was lumbar L4-5 degenerative spondylolisthesis, diffuse cervical, thoracic and lumbar degenerative disc disease, and lumbar radiculopathy.  The Veteran was seen in September 2009 for a follow up evaluation of lumbar MRI with L4-5 degenerative spondylolisthesis.  The impression was lumbar spinal stenosis and degenerative spondylolisthesis.  On September 23, 2009, the Veteran underwent lumbar laminectomy with partial medial facetectomies.  

The Veteran was afforded a VA examination in June 2010 in connection with his service connection claim.  The VA examiner reported a diagnosis of status post spinal fusion for L4-L5 spondylolisthesis.  The examiner provided a conclusory statement that it is less likely as not that the Veteran's present condition of spinal stenosis with spondylolisthesis was related to the incidents which occurred during service.  The examiner did not support this conclusion with any rationale.  Hence, the examination is inadequate.  A remand is therefore necessary to obtain an adequate examination and nexus opinion.  

The case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Ensure that the Veteran is scheduled for a VA orthopedic examination of his spine by an examiner who has not previously examined him.  The entire file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to obtain a complete history from the Veteran regarding his low back disorder.  Based on the review of the examination, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is linked to any incident or event of the Veteran's active military service, to include the November 1969 motor vehicle accident and/or the August 1977 motorcycle accidents.  The examiner must provide a rationale, i.e., an explanation, to support any conclusion reached. 

2.  The AOJ must ensure that all requested actions have been taken to comply with VA's duty to assist.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

